DETAILED ACTION
This Office action is in response to the election of species with traverse, filed on November 7th, 2022.  Claims 1-20 are pending.  Applicant elected species A, with traverse.  Upon further consideration, the species A and E are not patentably distinct, and claims 1-20 are generic or drawn to the elected invention.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse is acknowledged.  The traversal is on the ground(s) that species A and E are not mutually exclusive because they can be used together.  Upon further consideration, examiner agrees these embodiments actually relate to sub-combinations useable together and the species restriction between species A and E is withdrawn.
Applicant further traverses on the grounds that the office has not shown how the alleged piezo-electric stacks of species C are patentably distinct from the piezo-electric actuators of species of D.  Species C uses stacks of piezo-electric elements mounted on the bottom the main body of the stage to impart motion in the in the x-y plane and rotation about the Z axis, as disclosed in applicant’s specification.  Species D uses piezo-electric elements mounted the side of the main body to impart rotational motion.  These are clearly distinct mechanisms.  The distinctness between species C and D is maintained.
Applicant further traverses on the ground that the piezoelectric elements such as those in species C and D are capable of linear actuation.  The species differ in overall configuration and mechanical inter-relationships, whether an isolated piezo-electric element is capable of linear actuation is not the issue.  Species A involves linear actuation by the specific method of rolling a bearing along the edge (‘receiving part’) of a disc, which is quite different from the embodiments of C and D.  The distinctness between species A and C or D is maintained.
Finally, applicant argues that the office has not shown that there would be a serious burden in conducting a search and examination of all alleged species.  Because the four remaining species are mutually exclusive, examiner would need to find four distinct sets of closest prior arts in order to determine patentability of each of them.  That would require four separate searches with differing search terms and different visual searching criteria, along with four separate determinations of patentability over said arts.  Examiner considers that sufficiently burdensome.
The requirement for election of species between species A, B, C, and D is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to because the labels 409, 410, and 412 in figure 4B do not have a clear meaning.  The only reference to element 409 in the specification is as follows;
The fine alignment techniques may include mechanically adjusting the position of the electron-optical device 404 relative to the main body of the module 405 when the module 405 is installed in the charged particle apparatus 401, as indicated by 409 in FIG. 4B.
Furthermore, the only reference to element 410 is as follows;
The pre-calibration techniques are indicated by 410 in FIG. 4B.
Finally, the only reference to element 412 is as follows;
The fine alignment techniques may additionally, or alternatively, include electronically adjusting the position of the charged particle path 403 relative to the electron-optical device 404 when the electron-optical device 404 is installed in the charged particle apparatus 401, as indicated by 412 in FIG. 4B.
In each case the specification appears to equate the reference numbers to method steps, but the figure clearly indicates physical structures.  It is unclear what applicant is attempting to show in the figure and it is not useful to the reader as a way to understand the invention.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘a device configured to manipulate the paths of charged particles’ in claims 1-18, ‘a device support arrangement for supporting the device’ and ‘a mechanism for adjusting the position of the device support arrangement in at least one degree of freedom’ in claims 2-8’, ‘support positioning system of the module’ in claims 10-11, ‘beam manipulators’ of claims 12-13, ‘position detecting system configured to determine the movement and/or position of the device’ in claim 14, ‘manipulator arrangements configured to manipulate a charged particle path’ in claims 15-18, and ‘a lens movement mechanism for adjusting the position of the objective lens’ in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 10-11, and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3-7, the phrase "preferably" in claim 3 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 3-7, claim 3 recites the limitation "the device support system" in in the preamble.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 10-11, claim 10 recites the limitation "the support positioning system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, claim limitation “a position detecting system configured to determine the movement and/or position of the device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function of determining the movement and/or position of the device.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claims 15-18, the phrase "preferably" in claim 15 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 16, claim limitation “a lens movement mechanism for adjusting the position of the objective lens” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function of adjusting the position of the objective lens.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, 12, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0251301 (Zeidler et al.).  US 2017/0133194 (the ‘194 publication), which is incorporated by reference in Zeidler et al., is used to show that some of the features are present.
Regarding claim 1, Zeidler et al. discloses a module for supporting a device configured to manipulate the paths of charged particles in a charged particle apparatus, the module comprising: a module flange configured to attach to, and detach from, a housing flange of a housing of the charged particle apparatus such that the module is field replaceable in the charged particle apparatus wherein (fig. 1 & 3, element 99), when the module is in use in the charged particle apparatus with the module supporting a device, the device is configured to manipulate a charged particle path that is substantially along the charged particle axis of the charged particle apparatus (‘multi-aperture plate 11’, disclosed in the ‘194 publication to be used as a lens, see ‘and a controller for feeding electric potentials to the multi-aperture plates and the aperture plate so that the second openings in the second multi-aperture plate respectively act as a lens on the particle beams 3 and feed adjustable excitations to the field generators.’ abstract); and wherein the charged particle axis corresponds to a z-axis (fig. 1, element 9); and the module is a substantially planar structure in an x-y plane (fig. 1, element 11 and fig. 2, as a whole).
Regarding claim 2, Zeidler et al. discloses a charged particle apparatus comprising a field replaceable module for supporting a device configured to manipulate the paths of charged particles in a charged particle apparatus, the module comprising: a module flange configured to attach to, and detach from, a housing flange of a housing of the charged particle apparatus such that the module is field replaceable in the charged particle apparatus (fig. 1 & 3, element 99), wherein, when the module is in use in the charged particle apparatus with the module comprising and supporting a device, the device is configured to manipulate a charged particle path that is substantially along the charged particle axis of the charged particle apparatus (‘multi-aperture plate 11’, disclosed in the ‘194 publication to be used as a lens, see ‘and a controller for feeding electric potentials to the multi-aperture plates and the aperture plate so that the second openings in the second multi-aperture plate respectively act as a lens on the particle beams 3 and feed adjustable excitations to the field generators.’ abstract); and wherein the charged particle axis corresponds to a z-axis (fig. 1, element 9); and the module is a substantially planar structure in an x-y plane (fig. 1, element 11 and fig. 2, as a whole).
Regarding claim 12, Zeidler et al. disclose the charged particle apparatus according to claim 9, wherein the device comprises beam manipulators that are arranged to manipulate the sub-beams of a multi-beam of charged particles (the ‘194 publication, ‘and a controller for feeding electric potentials to the multi-aperture plates and the aperture plate so that the second openings in the second multi-aperture plate respectively act as a lens on the particle beams 3 and feed adjustable excitations to the field generators.’ abstract).
Regarding claim 15, Zeidler et al. disclose the charged particle apparatus according to claim 9, wherein the charged particle apparatus further comprises: a source of charged particles (fig. 1, element 7); and one or more manipulator arrangements configured to manipulate a charged particle path up-beam and/or down-beam of the device (fig. 1, element 43 is an up-beam manipulator, elements 15 & 17 are down-stream manipulators), preferably wherein the one or more manipulator arrangements are configured to adjust the charged particle path (all are configured to adjust the beam path), and/or the module is configured to adjust the position of the device, such that the charged particle path is aligned with device.
Regarding claim 17, Zeidler et al. disclose the charged particle apparatus according to claim 15, wherein the charged particle apparatus further comprises: an up-beam vacuum lock on an up-beam side of the module (fig. 1, element 31, wherein ‘For example, when a shutter between the first and second vacuum space is included in addition to the shutter 47 between the second and third vacuum space, it is possible to transfer the multi-aperture plate module out of and into the second vacuum space without breaking the vacuum in the first and third vacuum spaces.’ P 32); and a down-beam vacuum lock on a down-beam side of the module (fig. 1, elements 35 and 47).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 8-20 is/are under 35 U.S.C. 103 as being unpatentable over US 2020/0251301 (Zeidler et al.).
Regarding claim 13, Zeidler et al. disclose the claimed invention except for one or more alignment pins for insertion into corresponding openings in module flange and/or the module flange comprises one or more alignment pins for insertion into corresponding openings in housing flange.  However, the use of pins with matching holes to align and attach corresponding parts is well known in the art, and it would have been obvious to a person having ordinary skill in the art to include such pins and holes to provide a simple means of aligning the module with the housing.
Regarding claim 18, Zeidler et al. disclose the charged particle apparatus according to claim 15, wherein the charged particle apparatus further comprises a secondary column (fig. 1, element 37); and the secondary column comprises a detector configured to detect electrons from a sample (fig. 1, element 23).  Zeidler et al. does not disclose wherein the detector is comprised by a field replaceable module.  However, Zeidler et al. does disclose a port with flange in the secondary column (fig. 1, element 39) and further discloses a transfer box for moving field replaceable modules into and out of such ports (fig. 3, element 91).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to make the detector of Zeidler et al. field replaceable via this mechanism to make it simple to conduct in the field repairs.
Regarding claim 19, Zeidler et al. disclose a method of aligning an electron-optical device with a charged particle beam, or multi-beam, within a charged particle apparatus, the method comprising: securing a module comprising an electron-optical device to a charged particle apparatus to thereby install the electron-optical device in the charged particle apparatus (‘The above process can be reversed, and the transfer box 91 already containing a multi-aperture plate module can be attached to the flange 97 of the vacuum enclosure 3, the front door 95 of the transfer box 91 can be opened, and the multi-aperture plate module 11 can be moved into the interior of the vacuum enclosure 3 until the door 99 abuts against the flange 97. Thereafter, the transfer box is removed from the vacuum enclosure 3, the door 99 is fixed to the vacuum enclosure 3, and the multi-aperture plate module 11 is securely held in the interior of the vacuum space 33 which can then be evacuated.’ P 40); and applying an adjustment to the path of a charged particle beam, or multi-beam, within the charged particle apparatus (the ‘194 publication, ‘and a controller for feeding electric potentials to the multi-aperture plates and the aperture plate so that the second openings in the second multi-aperture plate respectively act as a lens on the particle beams 3 and feed adjustable excitations to the field generators.’ abstract).
Zeidler et al. does not disclose applying fine adjustment(s) to the x-position, y-position and/or Rz state of the electron optical device relative to a main body of the module.  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the method of Zeidler et al. to include the step of applying fine adjustment(s) to the position of the multi-aperture module to ensure proper alignment.
Regarding claim 20, Zeidler et al. disclose the method according to claim 19, wherein, before the electron-optical device is installed in the charged particle apparatus, a module receiving region in the charged particle apparatus for receiving the module is isolated, by closed internal vacuum seals, from substantial vacuum conditions in adjacent regions within the charged particle apparatus such that the module receiving region may be vented and at the ambient conditions outside of the charged particle apparatus (‘For example, when a shutter between the first and second vacuum space is included in addition to the shutter 47 between the second and third vacuum space, it is possible to transfer the multi-aperture plate module out of and into the second vacuum space without breaking the vacuum in the first and third vacuum spaces.’ P 32).
Claim 19 is/are under 35 U.S.C. 103 as being unpatentable over US 2016/0203116 (Winkler et al.).
Regarding claim 19, Winkler discloses a method of aligning an electron-optical device with a charged particle beam, or multi-beam, within a charged particle apparatus, the method comprising: installing a module comprising an electron-optical device in a charged particle apparatus (multiple figures, element 150, which includes electron-optical devices 1122, 126, and 130); applying fine adjustment(s) to the x-position, y-position and/or Rz state of the electron optical device relative to a main body of the module (‘The first stage may be movable in a x-direction. The first stage may be movable in at least one direction. The first movable stage may be rotatable around a substantially vertical axis and/or a substantially horizontal axis, such as e.g. an axis along the x-direction or an axis perpendicular to the x-direction. A second stage 424 is movable in a direction normal to the schematic view of exemplary FIG. 4. The second stage may be movable in a direction perpendicular to the first stage. The second stage may be movable in a y-direction. The second stage may be movable in at least one direction. The second stage may be rotatable around an axis that is substantially vertical. The second stage may be rotatable around a substantially vertical axis and/or a substantially horizontal axis, such as e.g. an axis along the x-direction or an axis perpendicular to the x-direction.’ P 74); and applying an adjustment to the path of a charged particle beam, or multi-beam, within the charged particle apparatus (‘The multipole arrangement 130 can be configured for at least one of to deflect the two or more beamlets, to correct aberrations, and to selectively blank the two or more beamlets.’ P 66).
Winker does not disclose securing the module to the charged particle beam apparatus.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to secure the module so that the position of the module could be maintained.
Claim(s) 1-3, 9-10, 12-13, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0203116 (Winkler et al.) in view of US 2020/0251301 (Zeidler et al.)
Regarding claim 1, Winkler et al. disclose a module for supporting a device configured to manipulate the paths of charged particles in a charged particle apparatus, the module comprising: a module flange (fig. 4, element 440) wherein, when the module is in use in the charged particle apparatus with the module supporting a device, the device is configured to manipulate a charged particle path that is substantially along the charged particle axis of the charged particle apparatus (‘The exemplary charged particle beam device of FIG. 1 further comprises a movable stage 150. The movable stage is configured to move an aperture array 122, 126 of the assembly of aperture arrays to align with the primary charged particle beam 20.’ P 38); and wherein the charged particle axis corresponds to a z-axis; and the module is a substantially planar structure in an x-y plane (multiple figures, element 150).
Winkler et al. does not disclose whether the module flange is configured to attach to, and detach from, a housing flange of a housing of the charged particle apparatus such that the module is field replaceable in the charged particle apparatus.  However, Zeidler et al. discloses a charged particle apparatus where a moveable stage support with an attached flange is configured to attach to, and detach from, a housing flange of a housing of the charged particle apparatus such that the module is field replaceable in the charged particle apparatus (fig. 1 & 3, elements 97 & 99).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Winkler et al. to include the mounting method of Zeidler et al. to provide an anchor for the stage support and further increase access to the module.
Regarding claim 2, Winkler et al. in view of Zeidler et al. discloses the module according to claim 1, wherein the module comprises: a device support arrangement for supporting the device (multiple figures, element 150); and a mechanism for adjusting the position of the device support arrangement in at least one degree of freedom of movement (‘A piezo module may move the movable stage at least in one direction.’ P 76).
Regarding claim 3, Winkler et al. in view of Zeidler et al. discloses the module according to claim 2, wherein the device support system allows the position of the device support arrangement to be adjusted in three degrees of freedom of movement; and the three degrees of freedom of movement are preferably the z, Rx and Ry positions of the device support arrangement (‘The first stage may be movable in a x-direction. The first stage may be movable in at least one direction. The first movable stage may be rotatable around a substantially vertical axis and/or a substantially horizontal axis, such as e.g. an axis along the x-direction or an axis perpendicular to the x-direction. A second stage 424 is movable in a direction normal to the schematic view of exemplary FIG. 4. The second stage may be movable in a direction perpendicular to the first stage. The second stage may be movable in a y-direction. The second stage may be movable in at least one direction. The second stage may be rotatable around an axis that is substantially vertical. The second stage may be rotatable around a substantially vertical axis and/or a substantially horizontal axis, such as e.g. an axis along the x-direction or an axis perpendicular to the x-direction.’ P 74).
Regarding claim 9, Winkler et al. discloses a charged particle apparatus comprising a field replaceable module for supporting a device configured to manipulate the paths of charged particles in a charged particle apparatus, the module comprising: a module flange (fig. 4, element 440) wherein, when the module is in use in the charged particle apparatus with the module supporting a device, the device is configured to manipulate a charged particle path that is substantially along the charged particle axis of the charged particle apparatus (‘The exemplary charged particle beam device of FIG. 1 further comprises a movable stage 150. The movable stage is configured to move an aperture array 122, 126 of the assembly of aperture arrays to align with the primary charged particle beam 20.’); and wherein the charged particle axis corresponds to a z-axis; and the module is a substantially planar structure in an x-y plane (multiple figures, element 150).
Winkler et al. does not disclose whether the module flange is configured to attach to, and detach from, a housing flange of a housing of the charged particle apparatus such that the module is field replaceable in the charged particle apparatus.  However, Zeidler et al. discloses a charged particle apparatus where a moveable stage support with an attached flange is configured to attach to, and detach from, a housing flange of a housing of the charged particle apparatus such that the module is field replaceable in the charged particle apparatus (fig. 1 & 3, elements 97 & 99).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Winkler et al. to include the mounting method of Zeidler et al. to provide an anchor for the stage support and further increase access to the module.
Regarding claim 10, Winkler et al. in view of Zeidler et al. discloses the charged particle apparatus according to claim 9, wherein the charged particle apparatus comprises actuators for actuating the support positioning system of the module (multiple figures, element 123); and wherein the actuators are linear actuators (‘an actuator assembly 123 may comprise at least one of the exemplary list of a stepper motor, a servomotor, a linear motor, an electric motor, a piezo driven motor, or a geared motor.’ P 39).
Regarding claim 12, Winkler et al. in view of Zeidler et al. discloses the charged particle apparatus according to claim 9, wherein the device comprises beam manipulators that are arranged to manipulate the sub-beams of a multi-beam of charged particles (‘One or more electrostatic lenses may be arranged in a lens arrangement below an aperture in a direction of the charged particle beam in an aperture array 122, 126. … aperture array that may be integrated with one or more electrostatic lens arrangements or one or more multipole arrangements.’ P 71).
Regarding claim 13, Winkler et al. in view of Zeidler et al. discloses the claimed invention except for one or more alignment pins for insertion into corresponding openings in module flange and/or the module flange comprises one or more alignment pins for insertion into corresponding openings in housing flange.  However, the use of pins with matching holes to align and attach corresponding parts is well known in the art, and it would have been obvious to a person having ordinary skill in the art to include such pins and holes to provide a simple means of aligning the module with the housing.
Regarding claim 15, Winkler et al. in view of Zeidler et al. discloses the charged particle apparatus according to claim 9, wherein the charged particle apparatus further comprises: a source of charged particles (multiple figures, element 20); and one or more manipulator arrangements configured to manipulate a charged particle path up-beam and/or down-beam of the device (fig. 1, element 110 is up-stream of device, elements 114, 12, and 10 are downstream, also fig. 2, elements 115 and 114 are downstream, both are configured to adjust the charged particle path), preferably wherein the one or more manipulator arrangements are configured to adjust the charged particle path (all are configured to adjust the charged particle path), and/or the module is configured to adjust the position of the device, such that the charged particle path is aligned with device (‘the movable stage is configured to align the assembly of aperture arrays with the charged particle beam’).
Regarding claim 18, Winkler et al. in view of Zeidler et al. discloses the charged particle apparatus according to claim 15, wherein the charged particle apparatus further comprises a secondary column (fig. 1, element 170); and the secondary column comprises a detector configured to detect electrons from a sample (‘The signal beamlets can be focused by a focusing lens 172. The focusing lens 172 focuses signal beamlets on detector elements of a detector assembly 170, such as sensors, scintillators, pin diodes or the like.’ P 50).
Winkler does not disclose whether the detector is comprised by a field replaceable module.  However, field replaceable modules are known in the art, and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Winkler to use a field replaceable module for the detector to make replacing defective detectors easier.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkler in view of Zeidler et al. as applied to claim 15 above, and further in view of US 10,658,152 (Hendrich et al.)
Regarding claim 16, Winkler et al. in view of Zeidler et al. discloses the charged particle apparatus according to claim 15, wherein the charged particle apparatus further comprises an objective lens (fig. 1 & 2, element 10); wherein at least one of the manipulator arrangements is configured to be controllable so as to manipulate the charged particle path from the source to be aligned with the device and the objective lens (‘The beamlets may be tilted by the first magnetic deflector 115 and aligned with an optical axis 4 of an objective lens by the second magnetic deflector.’ P 51).
Winkler does not disclose a lens movement mechanism for adjusting the position of the objective lens.  However, Hendrich et al. discloses a charged particle beam apparatus including a lens movement mechanism for adjusting the position of the objective lens (‘A third control parameter of a third control unit serves e.g. for actuating the objective lens, the latter being used to set the focusing of the primary electron beam onto the object.’).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to include one so that the objective lens focus could be adjusted.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0155534 (Platzgummer et al.) in view of US 2020/0251301 (Zeidler et al.).
Regarding claim 1, Platzgummer et al. disclose a module for supporting a device configured to manipulate the paths of charged particles in a charged particle apparatus, the module comprising: a module flange (fig. 5a,b, element 233) wherein, when the module is in use in the charged particle apparatus with the module supporting a device, the device is configured to manipulate a charged particle path that is substantially along the charged particle axis of the charged particle apparatus (‘The PD system 102 according to the invention is realized as a composite device whose components serve respective functions. Each of the plates 22 is realized as a semiconductor (in particular silicon) wafer in which the structures were formed by micro-structuring techniques known in the art. The lithography beam traverses the plates through an array of apertures in the PD field pf (FIG. 5). Each aperture corresponds to a set of openings 210,220,230 which are defined in the plates 22 (FIG. 6). … The blanking of the beamlets is controlled by means of a blanking means realized as a blanking plate 202 which comprises an array of openings 220 … The PD system 102 further comprises an aperture array means which serves to define the beamlet laterally and which is here realized as a final aperture plate 203 with an array of openings having a width w3.’ P 66- 71); and wherein the charged particle axis corresponds to a z-axis; and the module is a substantially planar structure in an x-y plane (fig. 5b).
Platgummer et al. does not disclose whether the module flange is configured to attach to, and detach from, a housing flange of a housing of the charged particle apparatus such that the module is field replaceable in the charged particle apparatus.  However, Zeidler et al. disclose a multi-aperture array module with an attached flange is configured to attach to, and detach from, a housing flange of a housing of the charged particle apparatus such that the module is field replaceable in the charged particle apparatus (fig. 1 & 3, elements 97 & 99).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Platzgummer et al. to mount the flange to a housing flange as is done in Zeidler et al. to provide an anchor for the stage support and further allow access to the module from the outside for replacement or repairs. 
Regarding claim 2, Platzgummer et al. in view of Zeidler et al. disclose the module according to claim 1, wherein the module comprises: a device support arrangement for supporting the device (fig. 5a,b, element 23); and a mechanism for adjusting the position of the device support arrangement in at least one degree of freedom of movement (fig. 5a,b, elements 24 and 25).
Regarding claim 3, Platzgummer et al. in view of Zeidler et al. disclose the module according to claim 2, wherein the device support system allows the position of the device support arrangement to be adjusted in three degrees of freedom of movement; and the three degrees of freedom of movement are preferably the z, Rx and Ry positions of the device support arrangement (fig. 5a,b, elements 24 and 25, where actuators 24 are positioned to allow for Rx and Ry movement).
Regarding claim 4, Platzgummer et al. in view of Zeidler et al. disclose the claimed invention except for wherein the mechanism for adjusting the z, Rx and Ry position of the device support arrangement comprises one or more adjustable supports, such as adjustable sprung bolts, adjustable fasteners or adjustable pins.  However, such adjustable supports are known in the art, and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Platzgummer et al. to use such adjustable supports as a matter of design choice, as is not disclosed that this particular form of positioning element solves any particular problem and it appears the invention would work as well with any other positioning mechanism.
Regarding claim 5, Platzgummer et al. in view of Zeidler et al. disclose the module according to claim 4, wherein the adjustable supports are arranged around the device support arrangement (fig. 5a, actuators 24).
Regarding claim 6, Platzgummer et al. in view of Zeidler et al. disclose the module according to claim 4, wherein the adjustable supports are spaced at substantially equal angular positions about a mid-point of the device support arrangement (fig. 5a, actuators 24).
Regarding claim 7, Platzgummer et al. in view of Zeidler et al. disclose the module according to claim 4, wherein the adjustable supports are independently adjustable (fig. 5a, actuators 24).
Regarding claim 8, Platzgummer et al. in view of Zeidler et al. disclose the claimed invention except for configuring the mechanism to be operated when the module is outside of the charged particle apparatus.  However, the mechanism could easily be operated when the module is outside of the charged particle apparatus if desired, and the operation of the actuators would not differ.
Regarding claim 9, Platzgummer et al. disclose a charged particle apparatus comprising a field-replaceable module for supporting a device configured to manipulate the paths of charged particles in a charged particle apparatus, the module comprising: a module flange (fig. 5a,b, element 233) wherein, when the module is in use in the charged particle apparatus with the module supporting a device, the device is configured to manipulate a charged particle path that is substantially along the charged particle axis of the charged particle apparatus (‘The PD system 102 according to the invention is realized as a composite device whose components serve respective functions. Each of the plates 22 is realized as a semiconductor (in particular silicon) wafer in which the structures were formed by micro-structuring techniques known in the art. The lithography beam traverses the plates through an array of apertures in the PD field pf (FIG. 5). Each aperture corresponds to a set of openings 210,220,230 which are defined in the plates 22 (FIG. 6). … The blanking of the beamlets is controlled by means of a blanking means realized as a blanking plate 202 which comprises an array of openings 220 … The PD system 102 further comprises an aperture array means which serves to define the beamlet laterally and which is here realized as a final aperture plate 203 with an array of openings having a width w3.’ P 66- 71); and wherein the charged particle axis corresponds to a z-axis; and the module is a substantially planar structure in an x-y plane (fig. 5b).
Platgummer et al. does not disclose whether the module flange is configured to attach to, and detach from, a housing flange of a housing of the charged particle apparatus such that the module is field replaceable in the charged particle apparatus.  However, Zeidler et al. disclose a multi-aperture array module with an attached flange is configured to attach to, and detach from, a housing flange of a housing of the charged particle apparatus such that the module is field replaceable in the charged particle apparatus (fig. 1 & 3, elements 97 & 99).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Platzgummer et al. to mount the flange to a housing flange as is done in Zeidler et al. to provide an anchor for the stage support and further allow access to the module from the outside for replacement or repairs.
Regarding claim 10, Platzgummer et al. in view of Zeidler et al. disclose the charged particle apparatus according to claim 9, wherein the charged particle apparatus comprises actuators for actuating the support positioning system of the module (fig. 5a,b, elements 24 & 25); and wherein the actuators are linear actuators (fig. 5a,b, elements 24 & 25).
Regarding claim 11, Platzgummer et al. in view of Zeidler et al. disclose the charged particle apparatus according to claim 10, wherein each actuator comprises an actuator arm that is configured to engage with a corresponding receiving part comprised by the module (fig. 5a,b, element 24).
Regarding claim 12, Platzgummer et al. in view of Zeidler et al. disclose the charged particle apparatus according to claim 9, wherein the device comprises beam manipulators that are arranged to manipulate the sub-beams of a multi-beam of charged particles (‘The blanking means (202) serves to switch off the passage of selected beamlets’ abstract).
Regarding claim 13, Platzgummer et al. in view of Zeidler et al. disclose the claimed invention except for one or more alignment pins for insertion into corresponding openings in module flange and/or the module flange comprises one or more alignment pins for insertion into corresponding openings in housing flange.  However, the use of pins with matching holes to align and attach corresponding parts is well known in the art, and it would have been obvious to a person having ordinary skill in the art to include such pins and holes to provide a simple means of aligning the module with the housing.
Regarding claim 14, Platzgummer et al. in view of Zeidler et al. disclose the charged particle apparatus according to claim 9, wherein the charged particle apparatus further comprises a position detecting system configured to determine the movement and/or position of the device (‘The reference beams rb and the patterned beam pb are then imaged towards the substrate plane; in contrast to the patterned beam pb, however, the reference beams rb do not reach the substrate 41 but are measured in the alignment system 60 as already mentioned above. The chucks 23 further have alignment openings 236 which serve as alignment markers for relative positioning of the chucks 23 and the plates 22 they hold.’ P 85).
Regarding claim 15, Platzgummer et al. in view of Zeidler et al. disclose the charged particle apparatus according to claim 9, wherein the charged particle apparatus further comprises: a source of charged particles; and one or more manipulator arrangements configured to manipulate a charged particle path up-beam and/or down-beam of the device (fig. 1, elements 13, 315, 62, 325), preferably wherein the one or more manipulator arrangements are configured to adjust the charged particle path (all of them are), and/or the module is configured to adjust the position of the device, such that the charged particle path is aligned with device (‘The chucks 23 further have alignment openings 236 which serve as alignment markers for relative positioning of the chucks 23 and the plates 22 they hold.’ P 85).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881